Citation Nr: 0302029	
Decision Date: 01/17/03    Archive Date: 02/07/03

DOCKET NO.  00-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound (SFW) of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel 




INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2000 RO decision which denied an 
increase in a 10 percent rating for the veteran's service-
connected residuals of a SFW of the left shoulder.  

In a decision dated in April 2001, the Board denied the 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The parties filed a 
joint motion for remand in October 2001, and, by an October 
2001 order, the Court granted the motion and vacated and 
remanded the Board decision.  After the case was returned to 
the Board, the Board further developed the evidence.  In 
December 2002, the Board provided the veteran with a copy of 
the additional evidence (an examination report), and an 
opportunity to submit additional evidence and argument.  The 
veteran's representative provided additional argument in 
December 2002.  


FINDING OF FACT

The residuals of a SFW of the left shoulder (minor upper 
extremity) are manifested by impairment of various muscles 
with an aggregate impairment equivalent to moderate injury to 
Muscle Group (MG) III, with retained foreign bodies and a 
small asymptomatic scar.  


CONCLUSION OF LAW

The criteria for 20 percent rating for residuals of a SFW of 
the left shoulder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1941 to 
November 1945.  His service medical records show that on 
August 2, 1944 he sustained a penetrating shrapnel wound to 
the back at the level of the sixth rib (as well as shrapnel 
wounds of the scalp and left parietal region) during enemy 
action in Normandy, France.  That same day at the 41st 
Evacuation Hospital, the back wound was debrided and sutured, 
and he was given antibiotics.  It was noted that the wound 
(which was also referred to as a wound of the left posterior 
chest) was superficial.  On August 5, 1944 and later on 
August 8, 1944, he was transferred to hospitals for recovery, 
where he received treatment primarily for residuals of a 
scalp wound.  He was returned to duty on August 29, 1944.  On 
a November 1945 physical examination for separation purposes, 
the veteran was noted to have suffered a penetrating shell 
fragment wound in the left upper back with a traumatic scar 
in the left scapular region.  He was examined and found to 
have no musculoskeletal defects.  His scars were not 
considered disabling.  

In a January 1946 decision, the RO granted service connection 
and noncompensable ratings for traumatic scars of the left 
scapular region and left occipital region.  

In a March 1946 decision, the RO recharacterized the service-
connected residuals of a left shoulder wound as a disability 
of the left extrinsic shoulder girdle muscles with MG II 
involvement, and a 10 percent rating was assigned.

On a February 1948 VA examination, the veteran complained of 
severe and aching pains in the region of the posterior aspect 
of the left shoulder.  He reported no restriction of motion 
or loss of strength in the left shoulder.  An examination 
revealed a 2 inch linear scar immediately medial to the 
inferior angle of the left scapula without loss of underlying 
muscle or bone tissue.  There was normal function in all 
joints, and there was no atrophies or dystrophies.  The 
pertinent diagnosis was a 2 inch moderately fixed scar 
immediately medial to the inferior angle of the left scapula.  
X-rays of the chest revealed several metallic bodies in the 
left chest at the level of the second and third interspaces 
anteriorly.  

In a March 1948 decision, the RO denied an increase in the 10 
percent rating for residuals of a SFW of the left shoulder 
(now described as involving MG I with retained foreign 
bodies).  This rating has remained in effect to the present 
time.

In an October 1953 statement, a private doctor indicated the 
veteran had constant pain in the left chest and a piece of 
shrapnel in the left upper chest as shown on X-ray.  

On a December 1953 VA examination, the veteran complained of 
"jumping" of the left shoulder and aching strictly in cold 
weather and change of weather.  He stated he was right-
handed.  A neurological examination revealed no evidence of 
injury.  A surgical examination revealed normal range of 
motion in the upper extremities, unimpaired strength, and no 
atrophy.  

On an October 1987 VA examination, the veteran complained of 
constant pain and pressure in the upper back from imbedded 
shrapnel.  X-rays of the chest revealed shrapnel fragments in 
the left upper hemithorax posteriorly.  The diagnosis was 
attacks of severe pain in the left posterior wall of the 
chest due to a painful scar and imbedded shrapnel in the 
area.  

In a December 1999 statement, the veteran claimed an increase 
in a 10 percent rating for his service-connected shrapnel 
wound of the left shoulder.  He asserted he was bothered by 
constant pain, limited motion, arthritis, and loss of sleep 
due to pain sensation.  He also stated weather changes made 
his condition worse.  He stated that he still retained 
shrapnel in his body and that he was advised many times by 
doctors to never remove the shrapnel and to live with the 
pain and discomfort.  

On a February 2000 VA examination for joints, the veteran 
reported that since service he had not received any specific 
treatment for his left shoulder injury.  He stated he worked 
as a mechanic and was now retired.  He complained of 
increasing aching in the left shoulder area.  On examination 
of the left shoulder, there was no evidence of any gross 
joint swelling or induration.  There was no muscle atrophy.  
There was a well-healed two inch scar posteriorly, just 
distal to the scapula.  There was no keloid noted.  The scar 
itself was not tender.  Motion of the left shoulder was 
comparable with that of the right shoulder.  The left 
shoulder reportedly was stiff and somewhat uncomfortable.  
The impression was a history of shrapnel wound to the left 
shoulder.  Subsequent X-rays of the chest revealed shrapnel 
fragments in the soft tissues posteriorly over the left upper 
thorax.  X-rays of the left shoulder were negative.  

On a February 2000 VA examination for muscles, the veteran 
related that following his military discharge he had had some 
exacerbations in discomfort related to his left shoulder 
wound and that doctors gave him medications.  At present, he 
complained generally of some dull ache associated with the 
left shoulder area with occasional exacerbation.  He reported 
that over the last two years the pain had been more severe, 
in a seemingly larger area.  He stated he had occasional 
night pain that woke him.  He reported that his symptoms were 
worse with the use of the arm, lifting, and weather changes 
and that his symptoms were improved if he did not use the arm 
and took medication.  On examination, the entry wound for the 
veteran's injury was located approximately three inches 
lateral to the center of the spine, just inferior to and 
medial to the inferior angle of the scapula.  The wound was 
measured at 1.5 inches by 3/8 inches, was grossly oval in 
shape, and was not tender to palpation.  There was no 
significant adhesion noted to the underlying tissue.  There 
was very minimal tissue loss noted just under the scar.  The 
veteran reported that the shrapnel continued to be in place 
but that he did not feel it (the examiner noted that it was 
not palpable during the examination).  The veteran indicated 
that pain surrounded the wound into the area of approximately 
4 inches in diameter, and he described the pain as a dull 
ache.  He reported his left shoulder occasionally felt as if 
it had a catch.  The range of motion of the left shoulder was 
flexion to 124 degrees, extension to 56 degrees, internal 
rotation to 42 degrees (the degrees of external rotation was 
not noted due to an apparent typographical error in the 
transcription of the examination report), and abduction to 
100 degrees.  In comparison, the range of motion of the right 
shoulder was flexion to 102 degrees, extension to 58 degrees, 
external rotation to 65 degrees, internal rotation to 43 
degrees, and abduction to 80 degrees.

In statements dated in April and June 2000, the veteran 
asserted that the degree of his disability was at least 
moderately severe.  He claimed he had constant pain, loss of 
sleep, and loss of strength, and retained shrapnel fragments 
in his body.  He stated he had had chronic problems with his 
disability ever since his military discharge.  He stated that 
his wound was very sensitive to touch and that he often had 
loss of sleep, loss of motion, fatigue, pain, and impairment 
of coordination with the metallic fragments retained in 
muscle tissue.  He stated he had not received any specific 
treatment for his condition because he had been informed by 
VA doctors that there was nothing that could be done for him 
and that he would always have pain and loss of strength.  

On a VA examination in October 2002, the veteran said that 
prior to his retirement he had experienced aching in his left 
shoulder, which did not prevent his working.  Currently he 
felt the pain was getting worse, especially at night.  He 
said he had to rest during some physical activities around 
the house, due to his shoulder.  On examination, there was no 
evidence of muscle atrophy in the left shoulder.  There was a 
well-healed 1-inch scar overlying the scapular corner 
posteriorly of the left shoulder.  It was nontender, and 
there were no areas of tenderness in the shoulder.  There was 
full range of motion as compared to the right shoulder.  
There was some discomfort on terminal abduction, flexion, and 
extension, which did not appear to alter the range of motion.  
There was no evidence of any loss of mass of the muscles as 
compared the right.  The left shoulder was symmetrical, and 
there was no loss of strength, coordination, or endurance.  
The impression was soft tissue injury, left shoulder.  The 
examiner noted that the muscles involved were the deltoid, 
supraspinatus, infraspinatus, terres major, bicep, and 
tricep. 




II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected residuals of a SFW of the 
left shoulder.  The file shows that through correspondence, 
the rating decision, and the statement of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  He has not identified any 
potentially relevant evidence which has not been obtained.  
He has been afforded VA examinations.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Initially, it is noted that the veteran's service-connected 
residuals of a SFW of the left shoulder involve his minor, or 
non-dominant, upper extremity.  

Since 1948, the residuals of the veteran's SFW of the left 
shoulder have been evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5301, for injury to MG I.  In the October 
2001 joint motion, the parties noted that originally, the 
veteran had been rated under Diagnostic Code 5302, pertaining 
to MG II, and directed the Board to obtain an examination 
which showed the specific muscles injured, and the correct 
muscle group(s) involved.  

The October 2002 examination report identified the muscles 
involved as the deltoid, supraspinatus, infraspinatus, teres 
major, biceps, and triceps.  These muscles are included in 
five different muscle groups of the shoulder girdle and arm 
anatomical region.  See 38 C.F.R. § 4.55(b).  

Specifically, the teres major is included in MG II, which is 
comprised of extrinsic muscles of shoulder girdle, 
specifically, pectoralis major II (costosternal); latissimus 
dorsi and teres major; pectoralis minor; and rhomboid 
muscles.  The teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi.  38 C.F.R. § 4.73, 
Code 5302.

The deltoid is included in MG III, the intrinsic muscles of 
shoulder girdle, which also includes the pectoralis major I 
(clavicular) muscle.  38 C.F.R. § 4.73, Code 5303.  MG IV 
also consists of intrinsic muscles of shoulder girdle, 
namely, the supraspinatus, infraspinatus, teres minor, 
subscapularis, and coracobrachialis muscles.  38 C.F.R. § 
4.73, Code 5304.  The biceps is one of the flexor muscles of 
elbow, while the triceps is an extensor muscle of the elbow, 
included in MG V and MG VI, respectively.  38 C.F.R. § 4.73, 
Codes 5305, 5306.  

The teres major is involved in depression of arm from 
vertical overhead to hanging at side.  Diagnostic Code 5302.  
MG II and MG III together provide forward and backward swing 
of arm.  Diagnostic Codes 5302, 5303.  MG III also provides 
elevation and abduction of the arm to the level of shoulder.  
Diagnostic Code 5303.  Stabilization of the shoulder against 
injury in strong movements, holding head of humerus in 
socket, abduction, outward rotation, and inward rotation of 
arm are provided by MG IV.  Diagnostic Code 5304.  MG V and 
MG VI are stabilizers of shoulder joint, and provide 
supination, flexion, and extension of the elbow.  Diagnostic 
Codes 5305, 5306.  

No stability problems have been noted.  The examinations have 
not shown any limitation of motion, as compared with the 
right arm.  However, the most recent examination noted some 
discomfort at the ends of abduction, flexion, and extension.  
Since MG III is primarily involved with elevation (flexion) 
and abduction, and contributes to backward swing (extension), 
the Board is of the opinion that rating under the criteria 
pertaining to MG III reflect the most comprehensive 
representation of the veteran's left shoulder disability.  

Under this Diagnostic Code, for the non-dominant shoulder, 
slight disability warrants a noncompensable rating, moderate 
disability warrants a 20 percent rating, moderately severe 
disability warrants a 20 percent rating, and severe 
disability warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Code 5303.  

"Moderate" disability of muscles is present where the type 
of injury was a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, and a 
record consistent with the complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use.  
Objective findings consist of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56. 

"Moderately severe" muscle disability generally involves 
through and through or deep penetrating wounds with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows a prolonged 
hospitalization for treatment a wound, as well as consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements, if present.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Palpation should 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

The historical and recent medical records, to include the VA 
examinations, show that the veteran has some residual muscle 
impairment, with retained foreign bodies and a scar, as the 
result of a penetrating SFW to the left shoulder in service.  
The wound was debrided and sutured in service.  (It is noted 
that the veteran's continued hospitalization following the 
SFW injury was primarily for treatment of a scalp wound 
received at the same time as the shoulder injury.)  Within a 
month of the shoulder injury, the veteran was returned to 
military duty.  For the veteran's remaining service and on 
his November 1945 separation examination, there were no 
musculoskeletal defects noted, except for a traumatic scar, 
in regard to his SFW of the left shoulder.  He was discharged 
in November 1945.  Following service on a 1948 VA 
examination, there was normal function in the joint, no 
atrophies or dystrophies, a 2 inch linear scar immediately 
medial to the inferior angle of the left scapula without loss 
of underlying muscle or bone tissue, and several metallic 
bodies in the left chest at the level of the second and third 
interspaces anteriorly on X-ray.  

On the VA examination for joints and muscles in February 
2000, there was very minimal tissue loss noted just under the 
scar.  On both the February 2000 and October 2002 
examinations, there was full range of motion as compared to 
the right shoulder.  The October 2002 examination further 
noted there was no atrophy or evidence of any loss of mass of 
the muscles as compared the right.  The left shoulder was 
symmetrical, and there was no loss of strength, coordination, 
or endurance.  

The history and current findings more closely approximate the 
criteria for a moderate muscle disability.  The left shoulder 
SFW residuals were previously evaluated as moderate and 10 
percent disabling under Code 5301 for MG I.  The latest 
evidence still shows a moderate muscle injury, but with 
various muscle groups involved.  It may be said that the 
aggregate impairment is equivalent to moderate injury of MG 
III, and such supports a 20 percent rating under Diagnostic 
Code 5303.  Therefore, a higher rating of 20 percent, under 
Diagnostic Code 5303, is warranted.  

In considering whether an evaluation higher than 20 percent 
is warranted, all of the diagnostic codes pertaining to the 
shoulder girdle provide for a 20 percent rating for 
moderately severe disability of the non-dominant arm.  
Therefore, a higher evaluation would not be warranted for 
moderately severe injury.  Moreover, none of the criteria for 
moderately severe injury have been shown.  

Although the veteran's injuries involve muscles in several 
different muscle groups, a separate evaluation is not 
warranted; in such cases, if there are compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e).  However, the next level, of 
moderately severe muscle injury, would still provide only a 
20 percent rating.  Therefore, a higher rating is not 
warranted based on 38 C.F.R. § 4.55(e), and it is not 
necessary to determine whether the veteran would in fact be 
entitled to compensable ratings under muscle group rating 
codes.  Moreover, the discomfort in at the ends of abduction, 
flexion, and extension, is included in the diagnostic 
criteria for MG III, and no other symptomatology not included 
in Diagnostic Code 5303 has been shown.  

Consideration has been given to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, which pertains to limitation of motion of the arm.  
Under this code, limitation of motion of the minor arm is 
rated 20 percent when limited to the shoulder level or to 
midway between the side and shoulder level.  When limited to 
25 degrees from the side, a 30 percent rating is warranted, 
if involving the minor extremity.  38 C.F.R. § 4.71a, Code 
5201.  The veteran's range of motion in the left shoulder, 
with flexion to 124 degrees and abduction to 100 degrees on 
the 2000 VA examination, is better than what is contemplated 
for a 20 percent rating, let alone a higher, 30 percent 
rating.  On his most recent examination, he said he had been 
able to work despite his shoulder disability.  Although he 
said that, now that he was retired, he felt he had to rest 
while doing physical activities around the house, the 2002 
examination report noted that his range of motion in both 
shoulders was the same, and that, while the veteran 
experienced some discomfort at the end of some motions, no 
alteration in his range of motion resulted, there was no loss 
of strength, coordination, or endurance, and there was no 
loss of muscle mass.  Swelling has not been shown.  
Accordingly, an increased rating based on functional 
impairment is not warranted.  See 38 C.F.R. §§ 4.40, 4.45 
(2000), DeLuca v. Brown, 8 Vet.App. 202 (1995).  
 
Consideration has been given to whether a separate rating may 
be assigned for the related left shoulder scar.  However, the 
veteran's well-healed, non-tender, 1-inch scar has not been 
shown to be poorly nourished, tender or painful on objective 
demonstration, or unstable (frequent loss of covering of skin 
over the scar), nor does it exceed 6 square inches.  
Therefore, he is not entitled to a separate rating for a 
scar, under either the new or old criteria pertaining to 
scars.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 
to 7805 (67 Fed.Reg. 49590, 49596 (2002)).  

In sum, an increased rating to 20 percent, and no higher, for 
residuals of a SFW of the left shoulder is warranted.  The 
benefit-of-the-doubt rule has been applied in making this 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

An increased rating to 20 percent for residuals of a SFW of 
the left shoulder is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

